DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-8, are pending in this application.
Claims 2, 6, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-8, are rejected under 35 U.S.C. 103(a) as being unpatentable over Ashmead, US 4,830,716 A, [Ashmead I], in view of HERA, Sodium Percarbonate, Case No. 15630-89-4, (2002), pp. 1-33.
Applicant claims a synthetic base (composition) prepared by combining glycine, calcium hydroxide and sodium percarbonate (product-by-process), wherein the ratio of glycine:calcium hydroxide is 1:1.  In preferred embodiments, sodium percarbonate is 25% by weight (claims 3, 7).  A process of combining glycine, calcium hydroxide and sodium percarbonate (claims 5, 7) or glycine mixed with calcium hydroxide prior to addition of sodium percarbonate (claims 4, 8) is also claimed. 
Determination of the scope and content of the prior art (MPEP 2141.01 
[Ashmead I] teaches a process for making metal chelates comprising combining metal hydroxide and amino acid, dipeptide, tripeptide, or quadrapeptide thereof as a ligand (col. 3, line 52 to col. 4, line 11). See equation 4,
    PNG
    media_image1.png
    131
    267
    media_image1.png
    Greyscale
, wherein R is the radical of amino acid, dipeptide, tripeptide, or quadrapeptide. The amino acid may be glycine, and the metal hydroxide may be calcium hydroxide.  See the abstract; col. 6, lines 37, 56.  [Ashmead I] teaches a ratio of ligand to metal ion reactants of 1:1 or 2:1 (col. 1, line 31).  The ligand to metal ratio in the final product “is determined by the capacity of the divalent metal ion to interact with the particular ligand used”, which can be from 2:1 to 4:1 or up to 16:1 ratio. See col. 4, lines 55 to 67.
[Ashmead I] further teaches the key to the success of the reaction is the ability to form water as by-product, which is easily removable, and depends on the acidity of amino acid to sufficiently propel the forward-reaction; and that glycine at pKa of 9.6, has sufficient acidity for the reaction to occur. See col. 3, lines 4-20. 
[Ashmead I] also teaches nearly “all amino acid chelates can be prepared from the corresponding metal hydroxide”; that another driving force for the reaction is the basicity of metal hydroxides; the stronger bases readily react with weakly acidic amino acids; that calcium hydroxide has the highest “basicity and solubility of the principal metal hydroxides”; and can be easily prepared by addition of calcium oxide to water. Col. 9, lines 5-9 and lines 19 to 36. Finally, [Ashmead I] teaches optimization of the “reaction conditions most suited [for] amino acid chelates preparation”. Col. 10, lines 39-45.
HERA teaches sodium percarbonate is a widely used additive in household cleaning and environmental products (paragraph 1.3, page 6); that sodium percarbonate dissociates in water to sodium, carbonate and hydrogen peroxide, none of which “will be systematically available due to their effective degradation or neutralization”. Hence, Environment, Human health.  HERA further teaches 25% of sodium percarbonate in a dry or solution product is safe for human contact (page 3, lines 4-8). 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and that of the prior arts is that applicant selectively recombine the prior arts’ inventions.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  In the instant, the motivation is from knowledge of those of ordinary skill in the art and/or from the nature of the problem to be solved.  
Applicant selected glycine and calcium hydroxide from the invention by [Ashmead I] and added 25% sodium percarbonate by HERA, in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill to doubt the combination could be made.
: applicant wanted to make a new cleaning/detergent composition: a synthetic base that is less corrosive, environmentally friendly and safe. This would have motivated applicant to make the combination because, it is well-known in the art that metal chelates are used in laundry detergents and for water treatment, Wikipedia,  (https://en.wikipedia.org/w/index.php?title=Chelation&oldid=938192092), visited 2/19/20; calcium chelate is added to detergent compositions, Murayama et al., JP Application No. 05-202382 (PTO 95-5126), 8/10/93, pp. 5, line 6; and metal amino acid chelates are cleaning agents, Ashmead, EP 0202936 A1, [Ashmead II]. Page 6, lines 1-2, and 9. 
HERA teaches sodium percarbonate is a widely used additive in household cleaning and environmental products (paragraph 1.3, page 6); that sodium percarbonate is a detergent builder, it dissociates in water to sodium, carbonate and hydrogen peroxide, none of which “will be systematically available due to their effective degradation or neutralization”.  Sodium percarbonate has no adverse effect on the aquatic ecosystem and there is “no concern for humans with regard to a possible genotoxicity and carcinogenicity”. See pp. 3, Environment, Human health.  HERA further teaches 25% of sodium percarbonate in a dry or solution product is safe for human contact (page 3, lines 4-8).  Having known the above teaching by HERA, one of ordinary skill in the art who wanted to make a new cleaning/detergent composition: a synthetic base that is less corrosive, environmentally friendly and safe would have been motivated to add sodium percarbonate to amino acid chelates by [Ashmead I] at the time the invention was made. There is reasonable expectation of success because the inventions are in the same field of endeavor.  

Finally, [Ashmead I] teaches optimization of the “reaction conditions most suited [for] amino acid chelates preparation”, (col. 10, lines 39-45) and teaches a ratio of ligand to metal ion reactants of 1:1 or 2:1 (col. 1, line 31). Therefore, one of ordinary skill would have been motivated to optimize the reaction. One way of doing so would be to start with a ratio of 1:1 and optimize the condition as suggested by [Ashmead I].
Even then, establishing the ratio is a mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range/ratio”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971). 
Claims 1, 3-4, are product-by-process.  Patentability of product-by-process claim is based on the product itself.  Though the claims are limited and defined by their process of making, the products are unpatentable if they are the same or obvious from the product of a prior art.  In re Thorpe, 227 USPQ 964 (CAFC, 1985).  See also Ex parte Gray, 10 USPQ 2d 1922.  

Moreover, the instant synthetic base/composition and process of making thereof are not patentable as held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  Combining, in claims 1, 5, is a conventional step, claimed at the highest level of generalization. The step simply tells one of ordinary skill to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. For example, [Ashmead I] or Murayama et al. It is not beyond ordinary skill in the art to perform the conventional step.
Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra.



Response
Applicant's arguments filed 2/5/21, have been fully considered but they are not persuasive. Applicant contends as follows:
    PNG
    media_image2.png
    258
    645
    media_image2.png
    Greyscale
 
This is not persuasive. The cited cases are not dispositive of the instant issue. Teaching away requires "clear discouragement" from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344 , 1351 (Fed. Cir. 2017).
In the instant, [Ashmead I] disclosed alternative metal chelates and applicant selected one of them without modification. [Ashmead I] did not disclose a clear discouragement of 1:1 ratio. In addition, the prior art suggested the desirability of the selection. While 1:1 ratio is not the preferred embodiment, [Ashmead I] asserts 1:1 ratio is within the scope of his invention if it meets applicant’s end use, col. 5, lines 4-7. [Ashmead I] also asserts it can be prepare with minimum impurity. The end use in the prior art is a pharmaceutical metal chelate without impurity.  It is well-known in the art that metal chelates are cleaning agents. They are used in laundry detergents, in water treatment and are in environmental products. Applicant’s end use is environmental product, which is satisfied with minimum impurity.  
By filing this application, 1:1 ratio is deemed to meet applicant’s end use absent a showing to the contrary. Applicant’s argument is mere argument and does not take the place of In re Schulze, 145 USPQ 716 (CCPA, 1965). In addition, using 1:1 molar ratio does not necessarily exclude the formation of 1:2 complex because half mole calcium can react with one mole glycine to produce 1:2 complex.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-4, are rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-3 , of US patent 10,368,567 and claim 11, of US 9,399,589. 
The instant claims 1, 3-4, and claims 1-3, of US ‘567, are product-by-process. The claims are drawn to the same product.  Patentability of product-by-process claim is based on the product itself.  Though the claims are limited and defined by their process of making, the products are unpatentable if they are the same or obvious from the product of a prior art.  In re Thorpe, 227 USPQ 964 (CAFC, 1985).  See also Ex parte Gray, 10 USPQ 2d 1922.  
Claims 5, 7-8, are rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-3, of US patent 9,399,589. 
Instant claims 5, 7, do not specify the sequence of combining the reagents, while claim 8, is the same sequence as in US ‘589. However, it is well-known in the art that to obtain the 
Applicant is advised that a terminal disclaimer may not be used to overcome a "same invention" type double patenting rejection.  In re Thor-ington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP § 804.02.
Response
Applicant's arguments filed 2/5/21, have been fully considered but they are not persuasive. Applicant contends without evidence that the current claims are not identical to the claims in the patents, that is, they are “slightly” different   This is not persuasive. Applicant’s argument is mere argument and does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965). 
This is a RCE of applicant's earlier Application.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the grounds and art of record. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
February 11, 2021